 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    VICKI JOHNSON,                                           Case No. 2:18-cv-01987-APG-GWF
 8
                                              Plaintiff,                      ORDER
 9            v.
10    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
11
                                           Defendants.
12

13           This matter is before the Court on Plaintiff’s Amended Complaint (ECF No. 5), filed on
14   November 16, 2018.
15                                             BACKGROUND
16           On October 18, 2018, the Court entered an order granting Plaintiff’s Application for Leave
17   to Proceed In Forma Pauperis and dismissing Plaintiff’s complaint without prejudice. See ECF
18   No. 2. The Court granted Plaintiff leave to amend and instructed Plaintiff to file an amended
19   complaint correcting the noted deficiencies of her original complaint no later than November 16,
20   2018. Plaintiff alleges a claim against the Social Security Administration (SSA). Plaintiff appears
21   to challenge its denial of social security benefits. Plaintiff appears to allege that the Social Security
22   Commissioner denied her social security benefits and now seeks judicial review of that decision.
23                                               DISCUSSION
24           Upon granting a request to proceed in forma pauperis and granting leave to amend, a court
25   must additionally screen a complaint pursuant to 28 U.S.C. §1915(e). Specifically, federal courts
26   are given the authority to dismiss a case if the action is legally “frivolous or malicious,” fails to
27   state a claim upon which relief may be granted, or seeks monetary relief from a defendant/third
28   party plaintiff who is immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion
                                                           1
 1   thereof, should be dismissed for failure to state a claim upon which relief may be granted “if it

 2   appears beyond a doubt that the plaintiff can prove no set of facts in support of his claims that

 3   would entitle him to relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). A

 4   complaint may be dismissed as frivolous if it is premised on a nonexistent legal interest or

 5   delusional factual scenario. Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). Moreover, “a

 6   finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

 7   irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

 8   contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

 9          When a court dismisses a complaint under § 1915(e), the plaintiff should be given leave to

10   amend the complaint with directions as to curing its deficiencies, unless it is clear from the face of

11   the complaint that the deficiencies could not be cured by amendment. See Cato v. United States,

12   70 F.3d 1103, 1106 (9th Cir. 1995). In its order (ECF No. 2), the Court gave Plaintiff leave to

13   amend the noted deficiencies of her complaint and informed Plaintiff that pursuant to Local Rule

14   15-1, the Court could not refer to a prior pleading in order to make her amended complaint

15   complete.

16   I.     Screening the Instant Amended Complaint

17          Upon granting a request to proceed in forma pauperis, a court must additionally screen

18   complaint pursuant to 28 U.S.C. § 1915(e). Specifically, federal courts are given the authority to

19   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which

20   relief may be granted, or seeks monetary relief from a defendant/third party plaintiff who is

21   immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion thereof, should be

22   dismissed for failure to state a claim upon which relief may be granted “if it appears beyond a

23   doubt that the plaintiff can prove no set of facts in support of his claims that would entitle him to

24   relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). When a court dismisses a

25   complaint under § 1915(e), the plaintiff should be given leave to amend the complaint with

26   directions as to curing its deficiencies, unless it is clear from the face of the complaint that the

27   deficiencies could not be cured by amendment. See Cato v. United States, 70 F.3d 1103, 1106

28   (9th Cir. 1995).
                                                        2
 1           Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a

 2   complaint for failure to state a claim upon which relief can be granted. Review under Rule

 3   12(b)(6) is essentially a ruling on a question of law. See Chappel v. Laboratory Corp. of

 4   America, 232 F.3d 719, 723 (9th Cir. 2000). A properly pled complaint must provide a “short

 5   and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

 6   8(a)(2); Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 555 (2007). Although Rule 8 does not

 7   require detailed factual allegations, it demands “more than labels and conclusions” or a

 8   “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 129 S.Ct. 1937,

 9   1949 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). The court must accept as true

10   all well-pled factual allegations contained in the complaint, but the same requirement does not

11   apply to legal conclusions. Iqbal, 129 S.Ct. at 1950. Mere recitals of the elements of a cause of

12   action, supported only by conclusory allegations, do not suffice. Id. at 1949. Secondly, where

13   the claims in the complaint have not crossed the line from plausible to conceivable, the

14   complaint should be dismissed. Twombly, 550 U.S. at 570.

15           To satisfy the screening requirements with respect to social security appeals, a plaintiff

16   must set forth the following: (1) the plaintiff must establish that she has exhausted her

17   administrative remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced

18   within sixty days after notice of a final decision; (2) the complaint must indicate the judicial

19   district in which the plaintiff resides; (3) the complaint must state the nature of the plaintiff's

20   disability and when the plaintiff claims she became disabled; and (4) the complaint must contain

21   a plain, short, and concise statement identifying the nature of the plaintiff's disagreement with

22   the determination made by the Social Security Administration and show that the plaintiff is

23   entitled to relief. Montoya v. Colvin, 2016 WL 890922, at *2 (D. Nev. Mar. 8, 2016) (citing

24   Soete v. Colvin, 2013 WL 5947231, *2 (D. Nev. Nov. 4, 2013); Pitcher v. Astrue, 2012 WL

25   3780354, *1 (D. Nev. Aug. 30, 2012)).

26           Plaintiff’s original complaint was dismissed because Plaintiff failed to allege that she

27   exhausted her administrative remedies, timely commenced this case, that she resides in this

28   judicial district, the nature of her disability, or the basis of her challenge to Social Security
                                                        3
 1   Administration’s determination denying her benefits. See ECF No. 2. Her amended complaint

 2   again fails to correct many of the defects identified in this court’s prior screening order. Plaintiff

 3   again fails to allege that she exhausted her administrative remedies or that she timely

 4   commenced this case. Although unclear, Plaintiff provides more information as to the nature of

 5   her disability. Plaintiff, however, fails to coherently identify the nature of her disagreement with

 6   the determination made by the Social Security Administration and make a showing that she is

 7   entitled to relief. The Court will, therefore, dismiss Plaintiff’s amended complaint without

 8   prejudice and with leave to amend. Plaintiff has another opportunity to file a second amended

 9   complaint.

10          If Plaintiff elects to proceed in this action by filing an amended complaint, she is

11   informed that the court cannot refer to a prior pleading in order to make her amended complaint

12   complete. Local Rule 15–1 requires that an amended complaint be complete in itself without

13   reference to any prior pleading. This is because, as a general rule, an amended complaint

14   supersedes the original complaint. See Valdez-Lopez v. Chertoff, 656 F.3d 851, 857 (9th Cir.

15   2011); see Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.1967). Once Plaintiff files an amended

16   complaint, the original pleading no longer serves any function in the case. Plaintiff is advised

17   that litigation will not commence upon the filing of an amended complaint. Rather, the Court

18   will need to conduct an additional screening of the amended complaint pursuant to 28 U.S.C. §

19   1915(e). If Plaintiff fails to file an amended complaint or fails to cure the deficiencies identified

20   above, the Court will recommend that the complaint be dismissed with prejudice. Plaintiff shall

21   have until April 8, 2019 to file a second amended complaint correcting the noted deficiencies.

22   Accordingly,

23   ...

24   ...

25   ...

26   ...

27   ...

28   ...
                                                       4
 1          IT IS HEREBY ORDERED the Amended Complaint (ECF No. 5) is DISMISSED with

 2   leave to amend. Plaintiff shall have until April 8, 2019 to file a second amended complaint

 3   correcting the noted deficiencies.

 4          Dated this 8th day of March, 2019.
 5

 6
                                                         GEORGE FOLEY, JR.
 7                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    5
